UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6964



RICHARD DAVID COOPER; GEORGE WILSON; JOHN
TRIPPETT; JAMES BRITTON; KENNEY EDWARDS;
WILLIAM YOUNG; HENRY DAVIS; GARY BRIGHT;
GREGORY   HAMILTON;  CHARLES   HILL;   ANTHONY
PRESSBERRY; BRIAN STOKELING; IRVIN BURNS, JR.;
THOMAS MATTINGLY; VINCIN HARPSTER; HENRY
HARRIS; JESSE COBBS; JONATHAN BORK; JOHN
CARTER; CHARLES WRIGHT; WILLIAM BAKER-EL;
LOWELL D. HOWELL; DONALD FITZGERALD

                                            Plaintiffs - Appellants,
          and


EVERETTE PRATT,

                                                           Plaintiff,

          versus


PRISON HEALTH SERVICE, INCORPORATED; PHARMACY
SERVICES, INCORPORATED; MARYLAND DIVISION OF
CORRECTION,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Chief District Judge.
(CA-01-1428-S)


Submitted:   December 12, 2001            Decided:   January 11, 2002


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Richard David Cooper, George Wilson, John Trippett, James Britton,
Kenney Edwards, William Young, Henry Davis, Gary Bright, Gregory
Hamilton, Charles Hill, Anthony Pressberry, Brian Stokeling, Irvin
Burns, Jr., Thomas Mattingly, Vincin Harpster, Henry Harris, Jesse
Cobbs, Jonathan Bork, John Carter, Charles Wright, William
Baker-El, Lowell D. Howell, Donald Fitzgerald, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal the district court’s order dismissing their

42 U.S.C.A. § 1983 (West Supp. 2001) medical treatment claim.    We

have reviewed the record and the district court’s opinion and find

no reversible error.   Further, we decline to review Appellants’

claims raised for the first time on appeal.      See Muth v. United

States, 1 F.3d 246, 250 (4th Cir. 1993).   Accordingly, we affirm on

the reasoning of the district court.   See Cooper v. Prison Health

Servs., No. CA-01-1428-S (D. Md. May 23, 2001).      We deny Appel-

lants’ motion for appointment of counsel.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED

                                2